Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00860-CR
                                     No. 05-19-00862-CR

                            CASSANDRA TIMMONS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                Trial Court Cause Nos. 219-80458-2018 and 219-80457-2018

                                           ORDER
       Before the Court are appellant’s December 16, 2019 second motions for extension of

time to file her brief. We GRANT the motions and ORDER appellant’s brief filed on or before

January 14, 2020. We caution appellant that further requests for extensions may result in the

appeals being abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE